Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1706" in figure 17 and a number of paragraphs and "606" in paragraph [0095] have both been used to designate the main memory.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-14, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Green et al. (US 20210070286).
In regards to claim 1, Green teaches a system of a vehicle (Fig 2A, 2B, 5A) comprising: 
one or more sensors; ([0068] cameras 534 and sensors 536.)
one or more processors; ([0068] processor 518.) and 
a memory storing instructions that, when executed by the one or more processors, causes the system to perform: ([0068] volatile memory 528, non-volatile storage 520. One of ordinary skill would have understood instructions must be stored somewhere in a memory of some sort, in particular either the volatile or non-volatile memory.)
determining a location of one or more other vehicles relative to the vehicle; ([0019] sensors may be used to determine positions of vehicle and other traffic agents.)
determining an action of the vehicle based on the determined location of one or more other vehicles; ([0046] driving operation of ego vehicle may be selected based on behavior and trajectories of nearby vehicles, which includes their determined locations. [0047] vehicle operations may include delaying proceeding, speed reduction, altering trajectory, yielding, stopping, or sending signals.)
sending a signal to the one or more other vehicles indicating the determined action; ([0047] ego vehicle may send signals to nearby vehicles. [0089] ego vehicle may communicate with nearby vehicles sharing information on location, statuses, sensor information, and any other suitable information. One of ordinary skill in the art would have understood a planned maneuver of a vehicle is suitable information that would be transmitted when relevant, for example, if a vehicle is yielding, it must in some way communicate that it is yielding to allow the other vehicle to pass in front of it.)


In regards to claim 2, Green teaches the system of claim 1, wherein the instructions further cause the system to perform: 
predicting a path of each of the one or more other vehicles over a time period; ([0019] a nearby vehicle trajectory may be determined using sensors. [0051] a set of future positions of nearby vehicles of the ego vehicle may be determined, based on predicted speed and accelerations. As a future position is known to be associated with a time, this must occur over a time period and represents a path of the nearby vehicles.)
predicting a path of the vehicle over the time period; ([0046] ego vehicle operations may be planned based on predicted behavior of other vehicles and the environment. Planned operations include a prediction of the path of the ego vehicle. [0045] predictions of other vehicles are done for a time period, one of ordinary skill would have understood the planning of the ego vehicle to also be performed for the same time period.)
determining, based on the respective predicted paths, predicted distances between the vehicle and the one or more other vehicles at instances during the time period; and wherein: ([0047] trajectory of the vehicle may be planned and controlled based on keeping a distance to the vehicle of interest from the ego vehicle above a threshold distance. As such, this distance must be checked and either a negative determination that the vehicles are too close, or a positive determination, that the vehicles are not too close, must be made.)
the determining an action of the vehicle comprises: 


In regards to claim 3, Green teaches the system of claim 2, wherein the determining whether to make a turn based on the predicted distances comprises: 
determining to make a turn in response to determining that the predicted distances exceed a threshold at all instances during the time period. ([0047] trajectory of the vehicle may be controlled based on keeping a distance to the vehicle of interest from the ego vehicle above a threshold distance. One of ordinary skill would have understood that if this is not possible, the trajectory of the ego vehicle would either be controlled or stopped altogether. This is a determination of whether or not to make a turn in response to a determination that the predicted distances between a vehicle of interest and an ego vehicle exceed a threshold during over a time period.)

In regards to claim 4, Green teaches the system of claim 2, wherein the predicting a path of each of the one or more other vehicles comprises determining whether each of the other vehicles on an opposite side of traffic intends to turn, based on whether a light array or a turn light of each of the other vehicles on an opposite side of traffic is flashing. ([0018] sensors may collect data to determine driving behavior of nearby vehicles, including turning signal status, which is conventionally known to indicate the direction of a turn. [0054] vehicle may determine that even though a vehicle is not using its turn 

In regards to claim 10, Green teaches the system of claim 1, wherein the determining an action of the vehicle comprises: 
determining whether the vehicle has a right-of-way over another vehicle at a stop sign; ([0016] vehicle can yield right-of-way, therefore it must first be able to determine that it has right of way.)
determining whether the another vehicle violates or disregards the right-of-way; ([0053] historical data can be used to determine that a vehicle has failed to stop at a stop sign and follow right of way rules a certain percentage of time and can adjust vehicle controls based on this determination. [0016], vehicle can yield right-of-way, therefore it must first be able to determine that it has right of way. [0018] sensors can be used to determine vehicle behavior. As such, it must be possible to determine if a vehicle first has right of way, and if another vehicle is proceeding anyways despite not having right of way.) and 
in response to determining that the another vehicle violates or disregards the right- of-way, taking an action based on a likelihood of avoiding a collision with the another vehicle. ([0053] vehicle can be controlled based on nearby vehicle behavior, likelihood of violating right-of-way, and avoiding collisions.)

In regards to claim 11, Green teaches a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions, wherein the method is performed using the one or more processors, (Fig 4) the method comprising: 

determining an action of the vehicle based on the determined location of one or more other vehicles; ([0061], at step 490, vehicle may determine one or more vehicle operations based on predicted behaviors of vehicles of interest and surrounding environment.)
sending a signal to the one or more other vehicles indicating the determined action; ([0047] ego vehicle may send signals to nearby vehicles. [0089] ego vehicle may communicate with nearby vehicles sharing information on location, statuses, sensor information, and any other suitable information. One of ordinary skill in the art would have understood a planned maneuver of a vehicle is suitable information that would be transmitted when relevant, for example, if a vehicle is yielding, it must in some way communicate that it is yielding to allow the other vehicle to pass in front of it.) and 
performing the determined action of the vehicle. ([0047] vehicle operations may include delaying proceeding, speed reduction, altering trajectory, yielding, stopping, or sending signals. [0046] vehicle operations may be executed when the plan is associated with a score above a score threshold.)

In regards to claim 12, Green teaches the method of claim 11, further comprising: 
predicting a path of each of the one or more other vehicles over a time period; ([0019] a nearby vehicle trajectory may be determined using sensors. [0051] a set of future positions of nearby vehicles of the ego vehicle may be determined, based on predicted speed and accelerations. As a future position is known to be associated with a time, this must occur over a time period and represents a path of the nearby vehicles.)
predicting a path of the vehicle over the time period; ([0046] ego vehicle operations may be planned based on predicted behavior of other vehicles and the environment. Planned operations 
determining, based on the respective predicted paths, predicted distances between the vehicle and the one or more other vehicles at instances during the time period; and wherein: ([0047] trajectory of the vehicle may be planned and controlled based on keeping a distance to the vehicle of interest from the ego vehicle above a threshold distance. As such, this distance must be checked and either a negative determination that the vehicles are too close, or a positive determination, that the vehicles are not too close, must be made.)
the determining an action of the vehicle comprises: 
determining whether to make a turn based on the predicted distances. ([0047] trajectory of the vehicle may be controlled based on keeping a distance to the vehicle of interest from the ego vehicle above a threshold distance. As such, this distance must be checked and either a negative determination that the vehicles are too close, or a positive determination, that the vehicles are not too close, must be made. The action of the vehicle is then controlled based on this determination, which also includes delaying an action, or stopping the vehicle entirely.)

In regards to claim 13, Green teaches the method of claim 12, wherein the determining whether to make a turn based on the predicted distances comprises: 
determining to make a turn in response to determining that the predicted distances exceed a threshold at all instances during the time period. ([0047] trajectory of the vehicle may be controlled based on keeping a distance to the vehicle of interest from the ego vehicle above a threshold distance. One of ordinary skill would have understood that if this is not possible, the trajectory of the ego vehicle 

In regards to claim 14, Green teaches the method of claim 12, wherein the predicting a path of each of the one or more other vehicles comprises determining whether each of the other vehicles on an opposite side of traffic intends to turn, based on whether a light array or a turn light of each of the other vehicles on an opposite side of traffic is flashing. ([0018] sensors may collect data to determine driving behavior of nearby vehicles, including turning signal status, which is conventionally known to indicate the direction of a turn. [0054] vehicle may determine that even though a vehicle is not using its turn signal, it intends to turn. The vehicle may be located in any position, including opposite side traffic. This is predicting the path of one or more vehicles based on a turn light of the nearby at least one vehicle, which may be located on an opposite side of traffic.)

In regards to claim 20, Green teaches the method of claim 11, wherein the determining an action of the vehicle comprises: 
determining whether the vehicle has a right-of-way over another vehicle at a stop sign; ([0016] vehicle can yield right-of-way, therefore it must first be able to determine that it has right of way.)
determining whether the another vehicle violates or disregards the right-of-way; ([0053] historical data can be used to determine that a vehicle has failed to stop at a stop sign and follow right of way rules a certain percentage of time and can adjust vehicle controls based on this determination. [0016], vehicle can yield right-of-way, therefore it must first be able to determine that it has right of way. [0018] sensors can be used to determine vehicle behavior. As such, it must be possible to 
in response to determining that the another vehicle violates or disregards the right- of-way, taking an action based on a likelihood of avoiding a collision with the another vehicle. ([0053] vehicle can be controlled based on nearby vehicle behavior, likelihood of violating right-of-way, and avoiding collisions.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 9, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Shuster et al. (US 20160363935).
In regards to claim 5, Green teaches the system of claim 1.
Green does not teach: wherein the determining an action of the vehicle comprises: 
determining whether or not to pass in front of a stopped vehicle in front of the vehicle based on a predicted safety of passing, a predicted waiting time if the vehicle does not pass, and a resulting delay based on the predicted waiting time. 
However, Shuster teaches a vehicle may decide if it is worth it to attempt to pass a vehicle by moving into a second lane, assessing projected time savings, projected risk, and other benefits of passing ([0068]). One of ordinary skill in the art would have understood that an increased or decreased waiting time and a resulting delay based on the predicted waiting time are both benefit of passing, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Green, by incorporating the teachings of Shuster, such that the vehicle may assess the benefits of passing a nearby vehicle based on time savings and risk. 
The motivation to do so is that, as acknowledged by Shuster, this modification may allow for increased time savings while still managing risk ([0068]), thus ensuring safety and better achieving driving goals. 

In regards to claim 6, Shuster teaches the time it takes for a light to turn from red to green may be determined and this can be used to determine traffic characteristics based on the distance from the light ([0011]). Further, Shuster teaches a vehicle may decide if it is worth it to attempt to pass a vehicle by moving into a second lane, assessing projected time savings, projected risk, and other benefits of passing ([0068]). Still further, the vehicle may analyze traffic density and other features to determine safe maneuvers of the vehicle ([0067]). One of ordinary skill in the art would have recognized that both the flow of traffic and the timing of lights contribute to the potential time savings of passing a vehicle. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Green, as already modified by Shuster, by further incorporating the teachings of Shuster, such that the vehicle can determine traffic density and traffic light timings, which can be used to determine time savings.
The motivation to do so is that, as acknowledged by Shuster, knowing traffic density can be used to determine better fuel efficiency ([0012]). The motivation to do so is that, as acknowledged by 

In regards to claim 8, Green teaches the system of claim 1.
Green also teaches school buses ([0015]) and buses ([0013]) are a distinct type of vehicle. busses are a distinct type of vehicle. Vehicle operations may be determined or selected based on predicted behaviors and trajectories of nearby vehicles ([0046]).
Green does not teach: wherein the determining an action of the vehicle comprises: 
determining whether or not to pass in front of a bus based on a predicted safety of passing in front of the bus, and whether the bus is a school bus. 
However, Shuster teaches a vehicle may make determinations to pass a vehicle based upon time savings and the risk associated with passing ([0068]). Further, that these determinations may be different for a bus, which has substantially different time savings ([0072]) and a school bus ([0078]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Green, by incorporating the teachings of Shuster, such that the vehicle may the vehicle may assess the benefits of passing a nearby vehicle based on time savings and risk, which may be done differently for a bus or a school bus. 
The motivation to do so is that, as acknowledged by Shuster, this modification may allow for increased time savings while still managing risk ([0068]), thus ensuring safety and better achieving driving goals. 

In regards to claim 9, Green teaches the system of claim 1.
Green also teaches predictions of the ego vehicle are based in part on the number of vehicles present nearby ([0014]). Vehicle operations may be determined or selected based on predicted 
Green does not teach: wherein the determining an action of the vehicle comprises: 
determining whether or not to make a right turn from a first lane into a second lane at a red light, based on a distance between a nearest vehicle in the second lane and the vehicle, and a number of vehicles stopped behind the vehicle in the first lane. 
However, Shuster teaches a vehicle may make determinations to pass a vehicle based upon time savings and the risk associated with passing ([0068]) and may make determination of when to turn based on similar costs ([0078]). One of ordinary skill in the art would have understood that this is equally applicable to a situation in which a vehicle determines whether or not to make a right turn into an adjacent lane at a red light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Green by incorporating the teachings of Shuster, such that the vehicle may make a determination on whether to enter a second lane or turn based upon the behavior and positions of nearby vehicles. 
The motivation to do so is that, as acknowledged by Shuster, this may allow for increased time savings while still managing risk ([0068]), thus ensuring safety and better achieving driving goals. 

In regards to claim 15, Green teaches the method of claim 11.
Green does not teach: wherein the determining an action of the vehicle comprises: 
determining whether or not to pass in front of a stopped vehicle in front of the vehicle based on a predicted safety of passing, a predicted waiting time if the vehicle does not pass, and a resulting delay based on the predicted waiting time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Green, by incorporating the teachings of Shuster, such that the vehicle may assess the benefits of passing a nearby vehicle based on time savings and risk. 
The motivation to do so is that, as acknowledged by Shuster, this modification may allow for increased time savings while still managing risk ([0068]), thus ensuring safety and better achieving driving goals. 

In regards to claim 16, Shuster teaches the time it takes for a light to turn from red to green may be determined and this can be used to determine traffic characteristics based on the distance from the light ([0011]). Further, Shuster teaches a vehicle may decide if it is worth it to attempt to pass a vehicle by moving into a second lane, assessing projected time savings, projected risk, and other benefits of passing ([0068]). Still further, the vehicle may analyze traffic density and other features to determine safe maneuvers of the vehicle ([0067]). One of ordinary skill in the art would have recognized that both the flow of traffic and the timing of lights contribute to the potential time savings of passing a vehicle. 

The motivation to do so is that, as acknowledged by Shuster, knowing traffic density can be used to determine better fuel efficiency ([0012]). The motivation to do so is that, as acknowledged by Shuster, this modification may allow for increased time savings while still managing risk ([0068]), thus ensuring safety and better achieving driving goals. 

In regards to claim 18, Green teaches the method of claim 11, 
Green also teaches school buses ([0015]) and buses ([0013]) are a distinct type of vehicle. busses are a distinct type of vehicle. Vehicle operations may be determined or selected based on predicted behaviors and trajectories of nearby vehicles ([0046]).
Green does not teach: wherein the determining an action of the vehicle comprises: 
determining whether or not to pass in front of a bus based on a predicted safety of passing in front of the bus, and whether the bus is a school bus.
However, Shuster teaches a vehicle may make determinations to pass a vehicle based upon time savings and the risk associated with passing ([0068]). Further, that these determinations may be different for a bus, which has substantially different time savings ([0072]) and a school bus ([0078]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Green, by incorporating the teachings of Shuster, such that the vehicle may the vehicle may assess the benefits of passing a nearby vehicle based on time savings and risk, which may be done differently for a bus or a school bus. 


In regards to claim 19, Green teaches the method of claim 11.
Green also teaches predictions of the ego vehicle are based in part on the number of vehicles present nearby ([0014]). Vehicle operations may be determined or selected based on predicted behaviors and trajectories of nearby vehicles ([0046]) and that nearby vehicles may be located at an intersection with traffic lights ([0054]). Further that other vehicle information may be determined, based at least in part on the location of the other vehicles ([0018]).  
Green does not teach: wherein the determining an action of the vehicle comprises: 
determining whether or not to make a right turn from a first lane into a second lane at a red light, based on a distance between a nearest vehicle in the second lane and the vehicle, and a number of vehicles stopped behind the vehicle in the first lane.  
However, Shuster teaches a vehicle may make determinations to pass a vehicle based upon time savings and the risk associated with passing ([0068]) and may make determination of when to turn based on similar costs ([0078]). One of ordinary skill in the art would have understood that this is equally applicable to a situation in which a vehicle determines whether or not to make a right turn into an adjacent lane at a red light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Green by incorporating the teachings of Shuster, such that the vehicle may make a determination on whether to enter a second lane or turn based upon the behavior and positions of nearby vehicles. 
. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Varoglu et al. (US 20190347936).
In regards to claim 7, Green teaches the system of claim 1.
Green also teaches vehicles may be controlled based on a threshold distance between the ego vehicle and a nearby vehicle ([0047]). Further that vehicle behavior is frequently associated with the type of vehicle ([0045]), where each individual model of emergency vehicle is a type of vehicle. 
Green does not teach: wherein the determining an action of the vehicle comprises: 
determining to pull over to a side of a road in response to detecting an emergency vehicle within a threshold distance of the vehicle, and wherein: 
the detecting an emergency vehicle comprises determining that another vehicle is an emergency vehicle based on the another vehicle traveling at a velocity exceeding velocities of other vehicles by a threshold.
However, it is common knowledge that it is best practice to pull over to the side of the road when an emergency vehicle is determined to be present nearby the ego vehicle and that emergency vehicles travel far faster on roads than regular vehicles when responding to an emergency. As such, the speed of a vehicle is, in this case, an indication of the type of the vehicle that may identify the vehicle. Using a speed threshold allows for eliminating errors, such as regular, non-emergency vehicles that are simply speeding. 
Varoglu teaches vehicles may be identified, such as emergency vehicles and overtaking vehicles may be identified ([0040]), one of ordinary skill would have understood that these vehicles may be one and the same, and that since emergency vehicles are known to travel at higher speeds when responding 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Green by incorporating the teachings of Varoglu  and knowledge common in the art, such that high speed vehicles can be detected, associated with a type of vehicle, which may be an emergency vehicle, and the vehicle can pull over when these vehicles are detected. 
	The motivation to do so is that, as one of ordinary skill in the art would have understood, using a speed threshold allows for some degree of distinction between a speeding vehicle and an emergency vehicle which may be associated with the vehicle’s behavior. Further, as acknowledged by Varoglu, such a system allows for a driver to be adequately alerted to the presence of nearby emergency vehicles ([0009]), which allows for the vehicle to travel more safely. 

In regards to claim 17, Green teaches the method of claim 11.
Green also teaches vehicles may be controlled based on a threshold distance between the ego vehicle and a nearby vehicle ([0047]). Further that vehicle behavior is frequently associated with the type of vehicle ([0045]), where each individual model of emergency vehicle is a type of vehicle. 
Green does not teach: wherein the determining an action of the vehicle comprises: 
determining to pull over to a side of a road in response to detecting an emergency vehicle within a threshold distance of the vehicle, and wherein: 
the detecting an emergency vehicle comprises determining that another vehicle is an emergency vehicle based on the another vehicle traveling at a velocity exceeding velocities of other vehicles by a threshold.

Varoglu teaches vehicles may be identified, such as emergency vehicles and overtaking vehicles may be identified ([0040]), one of ordinary skill would have understood that these vehicles may be one and the same, and that since emergency vehicles are known to travel at higher speeds when responding to an emergency, they are more likely to be traveling above a threshold speed higher than the average traffic speed. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Green by incorporating the teachings of Varoglu and knowledge common in the art, such that high speed vehicles can be detected, associated with a type of vehicle, which may be an emergency vehicle, and the vehicle can pull over when these vehicles are detected. 
	The motivation to do so is that, as one of ordinary skill in the art would have understood, using a speed threshold allows for some degree of distinction between a speeding vehicle and an emergency vehicle which may be associated with the vehicle’s behavior. Further, as acknowledged by Varoglu, such a system allows for a driver to be adequately alerted to the presence of nearby emergency vehicles ([0009]), which allows for the vehicle to travel more safely. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vijaya Kumar et al. (US 10741070) teaches a vehicle that can adjust information prioritization based on a determination of the vehicle’s speed and if it is an emergency vehicle.
Caldwell et al. (US 20210046924) teaches a vehicle that may predict the positions and paths of vehicles around the own vehicle and adjust the own vehicle’s planned maneuvers based upon these determinations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661